DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 4/16/2021 is acknowledged.
Claims 19-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  UNIQUE SECURED PRODUCT IDENTIFICATION FOR GEMSTONES

Claim Objections
Claims 1, 3-5, 7,13  and 17 are objected to because of the following informalities:  
Regarding claims 1 and 7, the “and/or” limitation is problematic since it is not certain whether both limitations, or one, or the other limitation, are part of the claimed combination.  For purposes of examination, the examiner has taken the "and/or" limitation to be in the alternative, i.e. "or".
Claim 3 has multiple capitalizations throughout the claim.  It appears these should be lowercase, e.g. “Laser inscription” should be “laser inscription”, “Symmetry” should be “symmetry”, etc.  This list is not all inclusive.
Claim 4 recites “the barcode is unique for each product”.  There is insufficient antecedent basis for this limitation “each product” in the claim.  “Each product” implies there are multiple products.  Since claims 1 and 2 fail to recite multiple products (“at least one product” implies there can be a single product”), it appears the language should recite “the at least one product”.
Claim 5 recites the limitation "the plurality of product information”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “the 
Claim 13 recites “the step of reading the barcode”.  There is insufficient antecedent basis for this limitation in the claim.  It appears the claim language should recite “the step of decoding the barcode”.
Claim 13 recites “bar code”.  Suggested language is “barcode” for consistency.
Claim 17 recites “includes information specific placement location information of reference points on the product “. This wording, i.e. “information specific placement location information” is awkward and confusing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1 and 12 recite “a unique data point already existing in the product and not existing in any other similar product”.  The specification does not appear to describe examples as to what this type of data point would entail.  More specifically, the specification provides examples of data points including cut grade, color grade, clarity grade, carat, etc. (see para [0028]).  It is known that different diamonds can have a same cut grade, clarity grade or same carat/carat weight.  Therefore, the specification does not appear to describe what “a unique data point already existing in the product and not existing in any other similar product” encompasses.  For examination purposes, since the specification fails to provide examples of what “a unique data point already existing in the product and not existing in any other similar product” can encompass, any data point listed in the specification will be considered as “a unique data point already existing in the product and not existing in any other similar product”.
Claims not specifically addressed fail to comply with the written description requirement due to their dependency.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "extensive" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "extensive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes an “extensive” database.  Please clarify.  It is unclear if the applicant intends that the authentication is performed without search through a database, or without searching through a database greater than a specific size (a size would need to be defined).  Please clarify.
The term "large" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes “large” data sets.  Please clarify.  It is unclear if the applicant intends that there is no analysis of data sets, or no analyzing data sets greater than a specific size (a size would need to be defined).  Please clarify.
Claim 12 recites “a remote database” and “an extensive database”.  It is unclear if the applicant intended there to be one database or two databases, e.g. if the extensive database is the same as the remote database.  Please clarify.  If these are a same database, it is unclear if the applicant intends that the remote database is used 
Claim 12 recites “utilizing a centralized system via a web interface to connect to a remote database or website for additional information on the covert mark to make a match or correlate the covert mark with the overt mark”.  It is unclear if the applicant meant “utilizing a centralized system via a web interface to connect to a remote database or website for additional information on the covert mark or covert data to make a match or correlate the covert mark or covert data with the overt mark or overt data” (i.e. is this limitation supposed to include covert data or overt data, or is this limitation only specific to overt mark and covert mark).  Please clarify.  
Claim 14 recites “the barcode data”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what barcode data the applicant is referring to.  Does the applicant mean “the further information” (obtained from decoding the barcode)?  Please clarify.
Regarding claims 15 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites “searching the barcode further includes matching data on positioning and placement relative to the barcode”.  It is unclear what the “positioning and placement” is with respect to.  I.e. since these are relative to the barcode, it is unclear what is positioned and placed relative to the barcode.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baker et al. (US 2008/0244701).
With respect to claim 1, Baker et al. discloses a secured product identification, comprising: 
at least one product ([0017]); 
at least one overt mark or overt data disposed on the product, wherein the overt mark or overt data provides information about the product (e.g. serial number) and not information derived from the product itself (serial number is not considered information inherent to the product itself); and 
at least one covert mark or covert data disposed on the product, wherein the covert mark or covert data provides additional data derived from the product itself from a created data point not originally part of the product or a unique data point already existing in the product and not existing in any other similar product (covert number is a number generated from a random distribution of particles at a particular location on a product) ([0018], [0026]); and 

	With respect to claim 2, Baker et al. discloses the overt mark is a machine-readable barcode containing product information (serial number) ([0019]).
	With respect to claim 6, Baker et al. discloses the covert mark or covert data is a physical feature of the product (taggant including microscopic particles not seen by the naked eye) ([0017], [0018], [0026]).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ching (US 2015/0227947).
With respect to claim 1, Ching discloses a secured product identification, comprising: 
at least one product ([0040]); 
at least one overt mark or overt data (205, 202) disposed on the product, wherein the overt mark or overt data provides information about the product and not information derived from the product itself (UPID) ([0038], [0039], [0047]-[0049]);and 

a combination of at least two data sets in total from the covert mark or covert data and the overt mark or overt data for authentication of the product without searching through an extensive database, or analyzing large data sets (covert code should match the overt code) ([0047]).
	With respect to claim 2, Ching discloses the overt mark is a machine-readable barcode containing product information ([0039], [0047], [0048])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching as applied to claim 2 above, and further in view of Soborski (US 2013/0228619).
With respect to claims 4 and 5, Ching addresses all the limitations of claim 2.
However, Ching fails to expressly disclose the barcode includes a machine readable barcode error at a particular location on the barcode, wherein the barcode is 
Soborski teaches it is well known in the art for a barcode to include a machine readable barcode error (artifact) at a particular location on the barcode, wherein the barcode is unique for a product, and the location error (artifact) is included in product information ([0030], [0041], [0042], [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode to include a machine readable barcode error at a particular location on the barcode, wherein the barcode is unique for the at least one product, and the location of barcode error is included in the product information in order to provide anti-counterfeiting measure of the barcode.

Claims 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching as applied to claims 1 and 2 above, and further in view of Kaplan et al. (US 2005/0005642).
	With respect to claim 3, Ching addresses all the limitations of claim 1.
However, Ching fails to expressly disclose the barcode contains a plurality of product information selected from a group consisting of coordinates on the product, measurements of the product, proportions of the product, product's evaluation date, dimensional measurements, cutting style and product shape, carat weight, Table %, Depth %, Culet size, Symmetry, Proportion diagram, Polish grade, Girdle thickness, Cut grade, Color grade, Clarity grade, product plot showing all blemishes and inclusions, 3D coordinates of all facets junctions, Fluorescence grade, Spectroscopic data, source of 
	It is well known in the art for a barcode to contain a plurality of product information that includes an inscription, which can include a logo, gem rating or grading, and serial number, as taught by Kaplan et al. ([0017], [0020], [0118], [0143], [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the barcode to contain a plurality of product information including cut grade, color grade, clarity grade, laser inscription, security features, general comments, and any combination thereof, in order to increase the functionality of the use of the security product identification to be used with respect to gemstones, e.g. gem rating or grading or inscriptions.
With respect to claims 9 and 10, Ching addresses all the limitations of claim 1, and further discloses the overt mark is a machine-readable barcode ([0039]).
However, Ching fails to expressly disclose the product is a gemstone  selected from a group consisting of diamond, sapphire, emerald, ruby, topaz, carbuncle (garnet), jacinth, agate, amethyst, beryl, onyx, jasper alexandrite, agate, amethyst, aquamarine, hapis lazuli, moonstone, opal, pearl, peridot, rose quartz., spinel, tanzanite, tourmaline, turquoise, zircon, and any combination thereof.
It is well known in the art for a diamond to include a barcode, as taught by Kaplan et al. ([0186], Fig. 13D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product to be a diamond in order to .
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ching and further modified by Kaplan et al. as applied to claim 10 above, and further in view of Toedtli et al. (US 2016/0342885).
	With respect to claim 11, Ching addresses all the limitations of claim 1, and further discloses the overt mark is a machine-readable barcode ([0039]).
However, Ching fails to expressly disclose no two diamonds have the same barcode.
Ching teaches it is desirable for gemstone to have a unique coding ([0060], [0186]).  It is well known in the art for barcodes to include imperfections such that the code may not be able to be exactly reproduced to uniquely define a product, as taught by Toedtli ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the secured product identification such that no two diamonds have the same barcode in order to uniquely define the diamond by including a barcode that may not be exactly reproduced and thus unique to the diamond.

Allowable Subject Matter
With respect to claim(s) 7, 8, 12-18, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the 35 U.S.C. 112(b) rejections.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUEZU ELLIS/Primary Examiner, Art Unit 2876